Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 14, 2018

                                       No. 04-18-00825-CV

                            IN THE INTEREST OF C.D.M., ET AL,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02692
                      The Honorable Linda A. Rodriguez, Judge Presiding

                                          ORDER
       The clerk’s record was due November 9, 2018, but was not filed. By statute, this appeal
is accelerated, and is to take precedence over other matters. See TEX. FAM. CODE ANN. §
109.002(a-1). Strict deadlines exist with regard to disposal of appeals dealing with termination
of parental rights — specifically, the appellate court must dispose of the appeal within 180 days
of the date the notice of appeal is filed in the trial court. With regard to the appellate record,
pursuant to Rule 35.3(c) of the appellate rules, this court may not grant an extension of more
than ten days in an accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, and most
importantly, extensions granted by this court “must not exceed 30 days cumulatively, absent
extraordinary circumstances.” Id. R. 28.4(b)(2). Rule 28.4(b)(2) makes no distinction between
bench and jury trials. See id.

    We therefore ORDER the district clerk to file the clerk’s record in this court on or before
NOVEMBER 26, 2018 — seventeen days from the original due date.

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the trial court.

                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2018.


                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court